EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Edward Kim on 2/1/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
identifying, by a device, a container that is deployed in a front-end of a first network,
the container including a first interface that is configured for directing network traffic between the front-end of the first network and one or more applications operating in a 
configuring, by the device, a second interface of the container for directing network traffic between a second network and the container,
the second interface being associated with a network address in a public address range; and
back-end of the first network and the second network.

2.	(Original) The method of claim 1, wherein the container is a proxy container,
	the proxy container providing, for the network traffic, at least one of:
		firewall functionality,
		threat detection functionality,
		data analytics functionality, or
		data processing functionality.

3.	(Original) The method of claim 1, further comprising:
transmitting a notification to a border gateway protocol (BGP) controller,
the notification including data that causes the BGP controller to configure a host route for directing other network traffic between the container and the second network.

4.	(Canceled) 

5.	(Original) The method of claim 1, further comprising:
receiving a request for a particular service associated with the container; 

deploying the container based on the request.

6.	(Original) The method of claim 1, further comprising:
monitoring a running state of the container;
detecting, based on monitoring the running state, that the container has been exited; and
removing, based on detecting that the container has been exited, a route associated with the container.

7.	(Currently Amended) The method of claim 6, further comprising:
analyzing the container, prior to removing the route and using a set of application programming interface (API) calls associated with the first network, to confirm that the container has been exited.

8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
identify a container that is deployed in a front-end of a first network,
the container including a first interface that is configured for directing network traffic between the front-end of the first network and one or more applications operating in a back-end of the first network,
the first interface being associated with a network address in a cluster address range of a private network;
configure a second interface of the container for directing network traffic between a second network and the container,
the second interface being associated with a network address in a public address range; and
perform, using the container, routing of network traffic between the one or more applications operating in the back-end of the first network and the second network.

9.	(Original) The device of claim 8, wherein the container is a proxy container,
the proxy container providing, for the network traffic, at least one of:
firewall functionality,
threat detection functionality,
data analytics functionality, or
data processing functionality.

10.	(Original) The device of claim 8, wherein the one or more processors are further to:
transmit a notification to a border gateway protocol (BGP) controller,
the notification including data that causes the BGP controller to configure a host route for directing other network traffic between the container and the second network.

11.	(Original) The device of claim 8, wherein the one or more processors are further to:
receive, from the one or more applications, other network traffic directed to the second network; and
route the other network traffic to the second network.

12.	(Original) The device of claim 8, wherein the one or more processors are further to:
receive a request for a particular service associated with the container;
obtain, based on the particular service, the container from a repository of containers; and
deploy the container based on the request.

13.	(Original) The device of claim 8, wherein the one or more processors are further to:
monitor a running state of the container;
detect, based on monitoring the running state, that the container has been exited; and
remove, based on detecting that the container has been exited, a route associated with the container.

14.	(Currently Amended) The device of claim 13, wherein the one or more processors are further configured to:
analyze the container, prior to removing the route and using a set of application programming interface (API) calls associated with the first network, to confirm that the container has been exited.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
identify a container that is deployed in a front-end of a first network,
the container including a first interface that is configured for directing network traffic between the front-end of the first network and one or more applications operating in a back-end of the first network,
the first interface being associated with a network address in a cluster address range of a private network;
configure a second interface of the container for directing network traffic between a second network and the container,
the second interface being associated with a network address in a public address range; and
perform, using the container, routing of network traffic between the one or more applications operating in the back-end of the first network and the second network.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the container is a proxy container,
the proxy container providing, for the network traffic, at least one of:
firewall functionality,
threat detection functionality,
data analytics functionality, or
data processing functionality.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
transmit a notification to a border gateway protocol (BGP) controller,
the notification including data that causes the BGP controller to configure a host route for directing other network traffic between the container and the second network.
18.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, from the one or more applications, other network traffic directed to the second network; and
route the other network traffic to the second network.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive a request for a particular service associated with the container;
obtain, based on the particular service, the container from a repository of containers; and
deploy the container based on the request.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
monitor a running state of the container;
detect, based on monitoring the running state, that the container has been exited; and
remove, based on detecting that the container has been exited, a route associated with the container. 
 21. 	(Canceled)

22.	(New) The method of claim 1, further comprising:
configuring, by using representational state transfer (RESTful) application programming interfaces (APIs), at least one of:
the first interface, or 
the second interface.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant has filed terminal disclaimer to overcome the double patenting rejection. Furthermore, claims have been amended to further specify that the container that directs traffic between front-end and back-end of the network. When combined with each and every limitation in the claims, this is not taught by any art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443